Exhibit 10.1
INCREMENTAL AMENDMENT
MetLife Bank, National Association
Siemens Financial Services, Inc.
City National Bank
Deutsche Bank AG Canada Branch
September 28, 2011
RSC Equipment Rental, Inc.
RSC Holdings III, LLC
RSC Equipment Rental of Canada Ltd.
6929 East Greenway Parkway, Suite 200
Scottsdale, Arizona 85254
Attention: Scott Huckins, Vice President and Treasurer
Re: U.S. RCF Commitment Increase and Canadian RCF Commitment Increase
Ladies and Gentlemen:
Reference is hereby made to the Credit Agreement, dated as of February 9, 2011
(as amended, restated, modified and/or supplemented from time to time, the
“Credit Agreement”), among RSC Holdings II, LLC (“Holdings”), RSC Holdings III,
LLC (the “Parent Borrower”), RSC Equipment Rental, Inc. (“RSC” and, together
with the Parent Borrower, the “U.S. Borrowers”), RSC Equipment Rental of Canada
Ltd. (the “Canadian Borrower” and, together with the U.S. Borrowers, the
“Borrowers”), the lenders from time to time party thereto (the “Lenders”),
Deutsche Bank AG New York Branch, as U.S. administrative agent and collateral
agent (the “U.S. Administrative Agent”) and Deutsche Bank AG Canada Branch, as
Canadian administrative agent and collateral agent (the “Canadian Administrative
Agent”). Unless otherwise defined herein, capitalized terms used herein shall
have the respective meanings set forth in the Credit Agreement.
WHEREAS, pursuant to Section 2.6 of the Credit Agreement, the U.S. Borrowers may
from time to time request an increase of the aggregate then outstanding U.S. RCF
Commitments and the Canadian Borrower may from time to time request an increase
in the then outstanding Canadian RCF Commitments, in each case subject to the
terms and conditions set forth therein;
WHEREAS, pursuant to the Notice of Request for U.S. RCF Commitment Increase and
Canadian RCF Commitment Increase, dated as of September 28, 2011, from the U.S.
Borrowers and the Canadian Borrower to the U.S. Administrative Agent and the
Canadian Administrative Agent, the U.S. Borrowers have requested an increase in
U.S. RCF Commitments in an amount equal to $85,000,000 and the Canadian Borrower
has requested an increase in Canadian RCF Commitments in an amount equal to
$25,000,000; and
WHEREAS, pursuant to Section 2.6 and Section 11.1(c) of the Credit Agreement,
the applicable Borrowers, the U.S. Administrative Agent and/or the Canadian
Administrative, as applicable, and the Lenders and/or Additional Lenders
agreeing to provide the Commitments in respect of a RCF Commitment Increase may
enter into an Incremental Amendment without the consent of any other Lenders.

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, the parties hereto agree as follows:
Each Person (each a “U.S. RCF Commitment Increase Lender”) party to this
amendment (this “Incremental Amendment”) and listed in Section 3 of Annex I
attached hereto hereby severally agrees to provide the U.S. RCF Commitment
Increase set forth opposite its name on Annex I attached hereto (for each such
U.S. RCF Commitment Increase Lender, its “U.S. RCF Commitment”; provided that,
for the avoidance of doubt, any U.S. RCF Commitment provided pursuant to this
Incremental Amendment by any Person that is an existing U.S. RCF Lender shall
increase the existing U.S. RCF Commitment of such Lender by an amount equal to
such Lender’s U.S. RCF Commitment Increase). Each U.S. RCF Commitment provided
pursuant to this Incremental Amendment shall be subject to all of the terms and
conditions set forth in the Credit Agreement, including, without limitation,
Sections 2.1(a) and 2.6 thereof.
Deutsche Bank AG New York Branch (the “Canadian RCF Commitment Increase Lender”)
hereby agrees to provide the Canadian RCF Commitment Increase set forth opposite
its name on Annex I attached hereto (its “Canadian RCF Commitment”; provided
that, for the avoidance of doubt, the Canadian RCF Commitment provided pursuant
to this Incremental Amendment shall increase the existing Canadian RCF
Commitment of the Canadian RCF Commitment Increase Lender by an amount equal to
the Canadian RCF Commitment Increase Lender’s Canadian RCF Commitment Increase).
The Canadian RCF Commitment provided pursuant to this Incremental Amendment
shall be subject to all of the terms and conditions set forth in the Credit
Agreement, including, without limitation, Sections 2.1(b) and 2.6 thereof.
Each U.S. RCF Commitment Increase Lender, the U.S. Borrowers, the U.S.
Administrative Agent and the U.S. RCF Issuing Lender acknowledge and agree that
(i) the U.S. RCF Commitments provided pursuant to this Incremental Amendment
shall constitute (and be included in the definition of) “U.S. RCF Commitments”
and “RCF Commitments” for all purposes of the Credit Agreement and the other
applicable Loan Documents and (ii) the RCF Loans incurred pursuant to the U.S.
RCF Commitments provided pursuant to this Incremental Amendment shall constitute
(and be included in the definition of) “U.S. RCF Loans” and “RCF Loans” for all
purposes of the Credit Agreement and the other applicable Loan Documents. Each
U.S. RCF Commitment Increase Lender, the U.S. Borrowers and the U.S.
Administrative Agent further agree that, with respect to the U.S. RCF Commitment
provided by such U.S. RCF Commitment Increase Lender pursuant to this
Incremental Amendment, such U.S. RCF Commitment Increase Lender shall receive
from the U.S. Borrowers such fees, if any, as may be separately agreed to in
writing between the U.S. Borrowers and such U.S. RCF Commitment Increase Lender
(and which fees have been identified by the U.S. Borrowers to the U.S.
Administrative Agent), all of which fees shall be due and payable to such U.S.
RCF Commitment Increase Lender on the terms and conditions set forth in each
such separate agreement.

 

 



--------------------------------------------------------------------------------



 



The Canadian RCF Commitment Increase Lender, the Canadian Borrower, the U.S.
Borrowers, the Canadian Administrative Agent and the Canadian RCF Issuing Lender
acknowledge and agree that (i) the Canadian RCF Commitment provided pursuant to
this Incremental Amendment shall constitute (and be included in the definition
of) “Canadian RCF Commitments” and “RCF Commitments” for all purposes of the
Credit Agreement and the other applicable Loan Documents and (ii) the RCF Loans
incurred pursuant to the Canadian RCF Commitment provided pursuant to this
Incremental Amendment shall constitute (and be included in the definition of)
“Canadian RCF Loans” and “RCF Loans” for all purposes of the Credit Agreement
and the other applicable Loan Documents. The Canadian RCF Commitment Increase
Lender, the Canadian Borrower, the U.S. Borrowers and the Canadian
Administrative Agent further agree that, with respect to the Canadian RCF
Commitment provided by the Canadian RCF Commitment Increase Lender pursuant to
this Incremental Amendment, the Canadian RCF Commitment Increase Lender shall
receive from the Canadian Borrower and/or the U.S. Borrowers such fees, if any,
as may be separately agreed to in writing between the Canadian Borrower, the
U.S. Borrowers and the Canadian RCF Commitment Increase Lender (and which fees
have been identified by the Canadian Borrower and the U.S. Borrowers to the
Canadian Administrative Agent), all of which fees shall be due and payable to
the Canadian RCF Commitment Increase Lender on the terms and conditions set
forth in such separate agreement.
Furthermore, each of the parties to this Incremental Amendment hereby agree to
the terms and conditions set forth on Annex I hereto in respect of each U.S. RCF
Commitment and the Canadian RCF Commitment provided pursuant to this Incremental
Amendment.
Each U.S. RCF Commitment Increase Lender and the Canadian RCF Commitment
Increase Lender, to the extent not already a party to the Credit Agreement as a
Lender thereunder, (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Incremental Amendment and to consummate the transactions contemplated hereby and
to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in subsection 11.6 of the Credit Agreement that
are required to be satisfied by it in order to provide its respective U.S. RCF
Commitment or Canadian RCF Commitment, as applicable, and become a Lender,
(iii) from and after the Incremental Amendment Effective Date, it shall be bound
by the provisions of the Credit Agreement as a Lender thereunder and, to the
extent of its U.S. RCF Commitment or Canadian RCF Commitment, as applicable,
shall have the obligations of a Lender thereunder, (iv) it has received and/or
had the opportunity to review a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to subsection
7.1 thereof, as applicable, and such other documents and information as it has
in its sole discretion deemed appropriate to make its own credit analysis and
decision to enter into this Incremental Amendment and to provide its U.S. RCF
Commitment or Canadian RCF Commitment, as applicable, on the basis of which it
has made such analysis and decision independently and without reliance on any
Agent or any other Lender, and (v) if it is organized under the laws of a
jurisdiction outside the United States or, in the case of Canadian RCF
Commitments, Canada, attached hereto is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by such U.S. RCF Commitment Increase Lender or Canadian RCF
Commitment Increase Lender; (b) agrees that (i) it will, independently and
without reliance on the Agents or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Loan Documents,
and (ii) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender; and (c) appoints and authorizes each of the Agents, the U.S. Collateral
Agent and the Canadian Collateral Agent to take such action as agent in their
respective capacities on its behalf and to exercise such powers and discretion
under the Credit Agreement, the other Loan Documents and any other instrument or
document furnished pursuant hereto or thereto as are delegated to or otherwise
conferred upon the Agents, the U.S. Collateral Agent or the Canadian Collateral
Agent, as the case may be, by the terms thereof, together with such powers as
are incidental thereto.

 

 



--------------------------------------------------------------------------------



 



Upon the date of (i) the execution of a counterpart of this Incremental
Amendment by each U.S. RCF Commitment Increase Lender, the Canadian RCF
Commitment Increase Lender, the U.S. Administrative Agent, the U.S. RCF Issuing
Lender, the Canadian Administrative Agent, the Canadian RCF Issuing Lender, each
Borrower and Holdings, and the delivery of same to the U.S. Administrative Agent
(including by way of facsimile or other electronic transmission), (ii) the
payment of any fees separately agreed to in writing between the U.S. Borrowers
and any U.S. RCF Commitment Increase Lender, or the Canadian Borrower and the
Canadian RCF Commitment Increase Lender, in each case then due and payable in
connection herewith and (iii) the satisfaction of any other conditions precedent
set forth in Section 6 of Annex I hereto (such date, the “Incremental Amendment
Effective Date”), this Incremental Amendment shall become effective and each
U.S. RCF Commitment Increase Lender and the Canadian RCF Commitment Increase
Lender (i) shall be obligated to make RCF Loans pursuant to its U.S. RCF
Commitment or Canadian RCF Commitment, as applicable, provided pursuant to this
Incremental Amendment on the terms, and subject to the conditions, set forth in
the Credit Agreement, and (ii) shall have the rights and obligations of a Lender
and a U.S. RCF Lender or Canadian RCF Lender, as applicable, thereunder and
under the other applicable Loan Documents.
Each of the U.S. Borrowers acknowledges and agrees that (i) it shall be liable
for all Obligations with respect to the U.S. RCF Commitments provided hereby
including, without limitation, all RCF Loans made pursuant thereto, as, and to
the extent, set forth in the Credit Agreement and (ii) all such Obligations
(including all such RCF Loans) shall (x) constitute (and be included in the
definition of) “Borrower Obligations” under the U.S. Guarantee and Collateral
Agreement, (y) rank pari passu in right of payment with the U.S. RC Facility and
the Canadian RC Facility, and (z) rank pari passu in right of security with the
U.S. RC Facility.
The Canadian Borrower acknowledges and agrees that (i) it shall be liable for
all Obligations with respect to the Canadian RCF Commitment provided hereby
including, without limitation, all RCF Loans made pursuant thereto, as, and to
the extent, set forth in the Credit Agreement and (ii) all such Obligations
(including all such RCF Loans) shall (x) constitute (and be included in the
definition of) “Obligations” under the Canadian Security Agreement, (y) rank
pari passu in right of payment with the U.S. RC Facility and the Canadian RC
Facility, and (z) rank pari passu in right of security with the Canadian RC
Facility; provided that this sentence shall not apply to any RCF Loans made to a
U.S. Borrower pursuant to the Canadian RCF Commitment provided hereby. Each U.S.
Borrower acknowledges and agrees that (i) it shall be liable for all RCF Loans
made to it pursuant to the Canadian RCF Commitment provided hereby as, and to
the extent, set forth in the Credit Agreement and (ii) all such RCF Loans shall
(x) constitute (and be included in the definition of) “Borrower Obligations”
under the U.S. Guarantee and Collateral Agreement, (y) rank pari passu in right
of payment with the U.S. RC Facility and the Canadian RC Facility, and (z) rank
pari passu in right of security with the U.S. RC Facility.
Holdings acknowledges and agrees that all Obligations with respect to the U.S.
RCF Commitments and the Canadian RCF Commitment provided hereby and all RCF
Loans made pursuant thereto shall (i) be fully guaranteed pursuant to Section 12
of the Credit Agreement as, and to the extent, provided in the Credit Agreement,
and (ii) be entitled to the benefits of the respective Security Documents as,
and to the extent, provided therein and in the Credit Agreement.

 

 



--------------------------------------------------------------------------------



 



Holdings and each Borrower as debtor, grantor, pledgor or assignor, or in any
other similar capacity in which Holdings and each Borrower grant liens or
security interests in their respective property or otherwise act as
accommodation party or guarantor, as the case may be, hereby (i) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under each of the Loan Documents to which it is a party (after giving
effect hereto) and (ii) to the extent Holdings and each Borrower granted liens
on or security interests in any of its property pursuant to any such Loan
Document as security for Holdings and each Borrower’s Obligations under or with
respect to the Loan Documents, ratifies and reaffirms such guarantee and grants
of security interests and liens and confirms and agrees that such security
interests and liens hereafter secure all of the Obligations as amended hereby.
Holdings and each Borrower hereby consents to this Incremental Amendment and
acknowledges that each of the Loan Documents remains in full force and effect
and is hereby ratified and reaffirmed. Except as otherwise provided herein, the
execution of this Incremental Amendment shall not operate as a waiver of any
right, power or remedy of the Administrative Agent or the Lenders, constitute a
waiver of any provision of any of the Loan Documents or serve to effect a
novation of the Obligations.
In order to induce the U.S. Administrative Agent, each U.S. RCF Commitment
Increase Lender, the Canadian Administrative Agent and the Canadian RCF
Commitment Increase Lender to enter into this Incremental Amendment, Holdings
and each of the U.S. Borrowers hereby represents and warrants that:

  (a)  
no Default or Event of Default has occurred and is continuing as of the
Incremental Amendment Effective Date; and
    (b)  
the representations and warranties of such Loan Party contained in the Credit
Agreement or the other Loan Documents are true and correct in all material
respects on the Incremental Amendment Effective Date (except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date).

You may accept this Incremental Amendment by signing the enclosed copies in the
space provided below, and returning one copy of same to the U.S. Administrative
Agent before the close of business on September 28, 2011. If you do not so
accept this Incremental Amendment by such time, our U.S. RCF Commitments and
Canadian RCF Commitment set forth in this Incremental Amendment shall be deemed
canceled. This Incremental Amendment may be executed by one or more of the
parties to this Agreement in any number of separate counterparts (including by
facsimile or other electronic transmission (i.e., pdf)), and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.
After the execution and delivery to the U.S. Administrative Agent of a fully
executed copy of this Incremental Amendment (including by way of counterparts
and by facsimile or other electronic transmission) by the parties hereto, this
Incremental Amendment may only be changed, modified or varied by written
instrument in accordance with the requirements for the modification of Loan
Documents pursuant to Section 11.1 of the Credit Agreement.

 

 



--------------------------------------------------------------------------------



 



The U.S. Administrative Agent and the U.S. Issuing Lender each hereby consents
to and approves each of the U.S. RCF Commitment Increase Lenders. The Canadian
Administrative Agent and the Canadian Issuing Lender each hereby consents to and
approves the Canadian RCF Commitment Increase Lender.
This Incremental Amendment constitutes an “Incremental Amendment” as defined
under the Credit Agreement.
In the event of any conflict between the terms of this Incremental Amendment and
those of the Credit Agreement, the terms of the Credit Agreement shall control.
*****

 

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT AND THE OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

            Very truly yours,

METLIFE BANK, NATIONAL ASSOCIATION
      By:   /s/ David W. Farrell         Name:   David W. Farrell       
Title:   Vice President        SIEMENS FINANCIAL SERVICES, INC.
      By:   /s/ Anthony Casciano         Name:   Anthony Casciano       
Title:   Senior Vice President        By:   /s/ James Tregillies         Name:  
James Tregillies        Title:   Vice President        CITY NATIONAL BANK
      By:   /s/ Brent Phillips         Name:   Brent Phillips        Title:  
Vice President        DEUTSCHE BANK AG NEW YORK BRANCH
      By:   /s/ Marguerite Sutton         Name:   Marguerite Sutton       
Title:   Director        By:   /s/ Carin Keegan         Name:   Carin Keegan   
    Title:   Director   

 

 



--------------------------------------------------------------------------------



 



         

DEUTSCHE BANK AG NEW YORK BRANCH,
as U.S. Administrative Agent, U.S. Collateral Agent and U.S. RCF Issuing Lender

         
By:
  /s/ Marguerite Sutton
 
Name: Marguerite Sutton    
 
  Title:   Director    
 
       
By:
  /s/ Carin Keegan
 
Name: Carin Keegan    
 
  Title:   Director    

DEUTSCHE BANK AG CANADA BRANCH,
as Canadian Administrative Agent, Canadian Collateral Agent and Canadian RCF
Issuing Lender

         
By:
  /s/ David Gynn
 
Name: David Gynn    
 
  Title:   Chief Financial Officer    
 
       
By:
  /s/ Marcellus Leung
 
Name: Marcellus Leung    
 
  Title:   Assistant Vice President    

 

 



--------------------------------------------------------------------------------



 



Agreed and Accepted
this 28th day of September, 2011:

          RSC HOLDINGS II, LLC    
 
       
By:
  /s/ Kevin J. Groman    
 
       
 
  Name: Kevin J. Groman    
 
  Title: SVP, General Counsel    
 
        RSC HOLDINGS III, LLC    
 
       
By:
  /s/ Kevin J. Groman    
 
       
 
  Name: Kevin J. Groman    
 
  Title: SVP, General Counsel    
 
        RSC EQUIPMENT RENTAL, INC.    
 
       
By:
  /s/ Kevin J. Groman    
 
       
 
  Name: Kevin J. Groman    
 
  Title: SVP, General Counsel    
 
        RSC EQUIPMENT RENTAL OF CANADA LTD.    
 
       
By:
  /s/ Kevin J. Groman    
 
       
 
  Name: Kevin J. Groman    
 
  Title: SVP, General Counsel    

 

 



--------------------------------------------------------------------------------



 



ANNEX I
TERMS AND CONDITIONS FOR
INCREMENTAL AMENDMENT
Dated as of September 28, 2011
1. Name of U.S. Borrowers and jurisdictions of organization: RSC Holdings III,
LLC, a Delaware limited liability company and RSC Equipment Rental, Inc., an
Arizona corporation.
2. Name of Canadian Borrower and jurisdiction of organization: RSC Equipment
Rental of Canada Ltd., a corporation incorporated and existing under the laws of
the province of Alberta.
3. U.S. RCF Commitment Amounts (as of the Incremental Amendment Effective Date):

          Names of U.S. RCF Commitment Increase   Amount of U.S. RCF Commitment
stated in   Lenders   Dollars  
 
       
MetLife Bank, National Association
  $ 50,000,000  
 
       
Siemens Financial Services, Inc.
  $ 20,000,000  
 
       
City National Bank
  $ 15,000,000  
 
       
Total:
  $ 85,000,000  

4. Canadian RCF Commitment Amounts (as of the Incremental Amendment Effective
Date):

          Names of Canadian RCF Commitment Increase   Amount of Canadian RCF
Commitment stated in   Lender   Dollars  
 
       
Deutsche Bank AG Canada Branch
  $ 25,000,000  
 
       
Total:
  $ 25,000,000  

5. Indicate the effective date of the U.S. RCF Commitments and Canadian RCF
Commitment: September 28, 2011
6. Other conditions precedent:
a. The Parent Borrower shall have delivered to the U.S. Administrative Agent an
officer’s certificate pursuant to subclause (2) of clause (iv) of Section 2.6(a)
of the Credit Agreement, certifying that the U.S. RCF Commitments and Canadian
RCF Commitment provided hereby (and the Indebtedness hereunder) may be incurred
in compliance with Holdings’ and its Subsidiaries’ material Indebtedness.

 

 



--------------------------------------------------------------------------------



 



Page 2
b. The U.S. Administrative Agent shall have received the opinion of Debevoise &
Plimpton LLP, counsel to the respective Credit Parties pursuant to subclause
(3) of clause (iv) of Section 2.6(a) of the Credit Agreement.
c. The Parent Borrower shall have delivered to the U.S. Administrative Agent
(i) true and correct copies of the board of directors resolutions or sole member
resolutions, as applicable, of Holdings and the Borrowers relating to the
Incremental Amendment and (ii) solely with respect to the Borrowers, a good
standing certificate from each Borrower’s jurisdiction of organization.

 

 